ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                       )
                                                     )
Platinum Logistic Services Company                   )   ASBCA No. 61018-976
                                                     )
Under Contract No. W5KA4N-1 l-P-0390                 )

APPEARANCE FOR THE PETITIONER:                           Walt Pennington, Esq.
                                                          Pennington Law Firm
                                                          San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         LTC Jose A. Cora, JA
                                                          Trial Attorney

                    ORDER PURSUANT TO RULE l(a)(S)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       After unsuccessful attempts to submit its 1 April 2015 monetary claim to the
cognizant contracting officer under the captioned contract, the contractor submitted its
claim to the U.S. Secretary of Defense in July 2015. The contractor was subsequently
informed of the contact information of the cognizant contracting officer. The
contracting officer communicated that he received the claim in September 2015. On
24 January 2017, after receiving no final decision, the contractor filed, under
Rule l(a)(5), a request to the Board for an order directing the contracting officer to
render a decision by an unstated date.

       The government has advised that on 3 February 2017, it forwarded the claim to
the current contracting officer and informed appellant that a final decision on the claim
will be issued by 3 April 2017. Appellant has not objected to this date. Accordingly,
the Board hereby directs the contracting officer to issue a decision on the contractor's
claim by 3 April 2017.

       This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

       Dated: 27 February 2017



                                                ~1~li~c
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


I concur

   ~-
RICHARD SHACKLEFORD                               OWEN C. WILSON
Administrative Judge                              Administrative Judge
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals



       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA 61018-976, Petition of
Platinum Logistic Services Company, rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2